       Case 1:19-cv-03675-JGK-OTW Document 84 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
CATALINO FAUSTINO ALMAZO VIDAL,
EDY SANTIAGO HERNANDEZ MENCIA,
ELCIAS LORENZO MEJIA SAPON ,
HECTOR SUTUJ, MARTIN ITZEP
ALVAREZ, MIGUEL ALEX QUIEJ LOPEZ,
RICARDO MORALES, RUBEN CATU AJMAC,
SANTIAGO ANTONIO LOPEZ,
HERME EGILDO MIQUEAS TA YUN
IX COY, JACINTO FRANCISCO SAPON
AJCHE, JUAN NOE VASQUEZ BATEN,
SOTERO NERI FLORES, and GREGORIO
LOPEZ HERNANDEZ, individua//y and on
behalf of others similarly situated,

                                   Plaintiffs,                  19 CIVIL 3675 (JGK) (OTW)
                                                                Rule 54(b) JUDGMENT
                 -against-

COLUMBUS VILLAGE LLC (D/B/ A
BAREBURGER), BARE CITY TWO, LLC
(D/ B/A BAREBURGER), BB ONE, LLC
(D/ B/ A BAREBURGER), BB 57 LLC
(D / B/ A BAREBURGER), BAREBURGER
GROUP LLC (D/ B/ A BAREBURGER),
TIDM CORP. (D / B/ A BAREBURGER),
MICHAEL PITSINOS, EDGAR RAMOS,
MANNY DOE, and MARIA DOE,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 30, 2020, the settlement is approved as

fair and reasonable disposition of the Fair Labor Standards Act claims asserted by plaintiff

Calalino Faustino Almazo Vidal against the defendants Bareburger Group LLC and TIDM

Corp., including the provision for attorney’s fees and costs; Accordingly, all of the claims

asserted herein by plaintiff Calalino Faustino Almazo Vidal against the defendants Bareburger

Group LLC and TIDM Corp. are hereby dismissed in their entirety with prejudice pursuant to
      Case 1:19-cv-03675-JGK-OTW Document 84 Filed 12/01/20 Page 2 of 2




Rule 41(a)(2) of the Federal Rules of Civil Procedure; the plaintiff Calalino Faustino Almazo

Vidal claims in this action against the other remaining defendants are not dismissed hereby, and

such claims shall continue in this action; and the Court expressly retains jurisdiction over the

settlement agreement herein for the purposes of enforcement; pursuant to Rule 54(b), there is no

just reason for delay and judgment is entered dismissing the claims of plaintiff Calalino Vidal

against defendants Bareburger Group LLC and TIDM Corp. pursuant to the settlement

agreement.


Dated: New York, New York
       December 1, 2020




                                                                RUBY J. KRAJICK
                                                            _________________________
                                                                  Clerk of Court
                                                      BY:
                                                            _________________________
                                                                  Deputy Clerk
